DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 20 October 2021 which claims priority to PRO 63/130,243 filed 23 December 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouit (US 3,051,413).
- Regarding Claim 1. Pouit discloses a wing (3, fig. 1-2 and 4) of an aircraft (2), the wing (3) comprising: 
an air duct (4, the air duct is illustrated by dotted lines of fig. 2) configured to transport air in a spanwise direction along a leading edge of the wing (3, fig. 2 illustrates the arrangement) from an air supply source (9) of the aircraft (2); 
a discharge duct (5) configured to transport the air in an aft direction from the air duct (4) to an aft end of the wing (3, illustrated by airflow arrows of fig. 1 and 4); and 
one or more nozzles (illustrated by rear opening of fig. 4) disposed on the aft end of the wing (3) and configured to accelerate air into a slot between the wing (3) and a flap (6, fig. 4 illustrates the slot) of the aircraft (2) to increase lift and reduce drag for the wing (3, the intended use of increasing lift and reducing drag is realized by the arrangement of Pouit).
- Regarding Claim 2. Pouit discloses the wing of claim 1 wherein: 
the air supply source is an engine bleed (fig. 1 and 2 illustrate the air supply source 9, the specification details the source as jet engines).
- Regarding Claim 3. Pouit discloses the wing of claim 1 further comprising: 
a compressor (28) coupled with the discharge duct (5) and configured to accelerate the air toward the slot (illustrated by the slot at the rear of the wing of fig. 4, see column 3 lines 18-28).
- Regarding Claim 6. Pouit discloses the wing of claim 1 wherein: 
the leading edge of the wing (3) includes a drooped configuration (fig. 4 illustrates the dropped configuration with the top portion of the wing in position 152).
- Regarding Claim 7. Pouit discloses the wing of claim 6 wherein: 
the one or more nozzles accelerate the air into the slot (see claim 1) to compensate for a shortfall in aerodynamic performance of the drooped configuration (152) without disrupting laminar flow along a surface of the wing (3, in configuration 152, the wing forms an auxiliary lift producing with no disruption to the laminar flow along the wing surface, see column 2 lines 55-58).
- Regarding Claim 8. Pouit discloses a wing (3) including a slot (illustrated by fig. 4) between a main wing element (3) and a flap (6, fig. 4 illustrates the arrangement), the wing (3) comprising: 
an inlet port (8 and 71/72) configured to suction a viscous layer of a lower surface of the wing (3, openings 71/72 suction a viscous layer of a lower surface of the wing); 
a compressor (28) configured to pressurize air suctioned by the inlet port (8 see column 3 lines 18-28); and 
an ejection port configured to eject the pressurized air into the slot to increase lift and reduce drag for the wing (3, fig. 4 illustrates the arrangement of the ejection port ejecting pressurized air into the slot, the intended use of increasing lift and reducing drag is realized by the arrangement of Pouit).
- Regarding Claim 9. Pouit discloses the wing of claim 8 wherein the inlet port (8/71/72) and the ejection port (rear of the wing above the flap 6) are disposed at an aft end of the main wing element (3, fig. 4 illustrates the arrangement).
- Regarding Claim 10. Pouit discloses the wing of claim 8 wherein the inlet port (8/71/72) and the ejection port (rear of the wing above the flap 6) are disposed at a forward end of the flap (6, fig. 4 illustrates the arrangement).
- Regarding Claim 11. Pouit discloses the wing of claim 8 wherein: 
a first inlet port (71) and a first ejection port (rear of channel 71) are disposed at an aft end of the main wing element (3, illustrated by fig. 4), and a second inlet port (8) and a second ejection port (rearward portion of 5) are disposed at a forward end of the flap (6, fig. 4 illustrates the arrangement).
- Regarding Claim 14. Pouit discloses the wing of claim 8 wherein: 
the ejection port is configured to accelerate the air into the slot in an upward direction (fig. 4 illustrates the arrangement).
- Regarding Claim 15. Pouit discloses a method of improving aerodynamic airflow for a wing (3) of an aircraft (2), the method comprising: 
transporting air toward an ejection port disposed at a surface of the wing (3, illustrated by arrows of fig. 1-2 and 4) facing a slot between a main wing element (3) and a flap (6, illustrated by arrows of fig. 4); and 
ejecting the air into the slot to increase lift and reduce drag for the wing (3, illustrated by fig. 4, the intended use of increasing lift and reducing drag is realized by the method of Pouit.
- Regarding Claim 16. Pouit discloses the method of claim 15 wherein transporting the air toward the ejection port comprises: 
transporting the air with a discharge duct in an aft direction from an air supply source (9) of the aircraft (2) toward an aft end of the main wing element (3, fig. 4 illustrates the arrangement with the airflow direction arrows).
- Regarding Claim 17. Pouit discloses the method of claim 16 wherein: 
the air supply source is an engine bleed (fig. 1 and 2 illustrate the air supply source 9, the specification details the source as jet engines).
- Regarding Claim 18. Pouit discloses the method of claim 15 wherein transporting the air toward the ejection port comprises: 
suctioning air from the slot with an inlet port (8/71/72); and 
accelerating the air with a compressor (28, see column 3 lines 18-28) toward an ejection port (illustrated as the area between the wing and flap in fig. 4).
- Regarding Claim 19. Pouit discloses the method of claim 18 wherein ejecting the air comprises: 
ejecting the air into the slot from an aft end of the main wing element (3, fig. 4 illustrates the arrangement).
- Regarding Claim 20. Pouit discloses the method of claim 18 wherein ejecting the air comprises: 
ejecting the air into the slot from a forward end of the flap (6, fig. 4 illustrates the arrangement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pouit in view of Obviousness.
- Regarding Claim 4. Pouit discloses the wing of claim 1, but does not disclose: 
a nozzle manifold configured to transport the air from the discharge duct to multiple nozzles at the aft end.
However, the examiner contends that it would be an obvious matter of design choice to one of ordinary skill in the art to provide a nozzle manifold configured to transport the air from the discharge duct to multiple nozzles at the aft end to allow for proper distribution of the air along the entirety of the wing to provide for even lift augmentation ensuring the entire wing surface was equally effected.
- Regarding Claim 5. Pouit discloses the wing of claim 1, but does not disclose: 
a flexible duct section configured to transport the air from the air duct to the discharge duct.
However, the examiner contends that it would be an obvious matter of design choice to one of ordinary skill in the art to provide a flexible duct section configured to transport the air from the air duct to the discharge duct to allow for ease of routing the duct around various wing components as required.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        16 November 2022